DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 December 2021 has been entered.
 
Response to Amendment
Applicant's amendment filed on 15 December 2021 has been entered. Claim 1 has been amended. Claim 9 has been cancelled. No claims have been added. Claims 1-8 and 10-16 are still pending in this application, with claim 1 being independent.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 7, 10-14, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2019/0186706 A1, herein referred to as: Kim).
Regarding claim 1, Kim discloses (Figs. 1-5 and 12-15, i.e. the embodiment of the vehicular lamp of Figs. 1-5, in the alternate configuration of the micro lens array depicted in Figs. 12-15) a lamp for an automobile (Figs. 1-5 and 12-15), the lamp comprising: a light source (110) configured to generate and emit light (as indicated by the light rays shown in Figs. 12-14); and a micro lens array (MLA) module (200) arranged in front of the light source (as shown in Figs. 1-5) and comprising: a light-incident lens array (220, Figs. 12-15) comprising a plurality of light-incident lenses (210, Figs. 12-15) and divided into first (a first section formed by the lenses of the light-incident lens array which correspond to the lenses of the “A” section of the light-emitting lens array shown in annotated Fig. 15 provided below) and second sections (a second section formed by the lenses of the light-incident lens array which correspond to the lenses of the “B” section of the light-emitting lens array shown in annotated Fig. 15 provided below), the first section arranged at a horizontal center of the light-incident lens array and longitudinally extending continuously from a top to a bottom of the light-incident lens array (as the lenses of the light-incident array in the first section correspond to those lenses of the “A” section of the light-emitting lens array shown in annotated Fig. 15 provided below, the first section is arranged 

Annotated Fig. 15: Fig. 15 of Kim, provided with annotations for clarity of element to element claim mapping.

    PNG
    media_image1.png
    876
    1184
    media_image1.png
    Greyscale

Regarding claim 3, Kim discloses (Figs. 1-5 and 12-15, and annotated Fig. 15 provided above) the second section of the light-incident lens array (said second section of the light-
Regarding claim 4, Kim discloses (Figs. 1-5 and 12-15, and annotated Fig. 15 provided above) the B section of the light- emitting lens array is located at left and right sides of the A section of the light-emitting lens array (as shown in Fig. 15, and in annotated Fig. 15 provided above).  
Regarding claim 7, Kim discloses (Figs. 1-5 and 12-15, and annotated Fig. 15 provided above) the plurality of light-incident lenses in the light-incident lens array have a same vertical height as the plurality of light-emitting lenses in the light-emitting lens array (as shown in Fig. 3. Additionally, as the embodiment of Figs. 12-15 is merely a reversal of the orientation of the MLA, the above-cited features is also depicted in Fig. 9).  
Regarding claim 10, Kim discloses (Figs. 1-5 and 12-15, and annotated Fig. 15 provided above) in the light-emitting lens array, the light-emitting lenses arranged on a same vertically row have a same horizontal width (as shown in Fig. 15, and in annotated Fig. 15 provided above).  
Regarding claim 11, Kim discloses (Figs. 1-5 and 12-15, and annotated Fig. 15 provided above) in the light-emitting lens array, the plurality of light-emitting lenses have same horizontal and vertical radii of curvature (as shown in Figs. 12-14).  
Regarding claim 12, Kim discloses (Figs. 1-5 and 12-15, and annotated Fig. 15 provided above) the MLA module further comprises a shield (400) arranged between the light-incident lens array and the light-emitting lens array (as shown in Figs. 4-5), the shield comprising a plurality of slits (between each 410, as shown in Figs. 4-5) positioned corresponding to a plurality of focuses of the plurality of light-emitting lenses in the light- emitting lens array, respectively (as shown in Figs. 4-5, and as described in paragraph [0106]).  
Regarding claim 13, Kim discloses (Figs. 1-5 and 12-15, and annotated Fig. 15 provided above) in the light-emitting lens array, the plurality of light-emitting lenses in the A and B sections have the same radius of curvature (as shown in Figs. 12-14).  
Regarding claim 14, Kim discloses (Figs. 1-5 and 12-15, and annotated Fig. 15 provided above) in the light-incident lens array, the plurality of light-incident lenses in the first and second sections have the same horizontal width (as shown in Figs. 12-15).  
Regarding claim 16 Kim discloses (Figs. 1-5 and 12-15, and annotated Fig. 15 provided above) an automobile comprising the lamp of claim 1 (as shown in Figs. 1-5 and 12-15 and as outlined in claim 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding claim 2, Kim does not explicitly teach that 2/8Application No. 17/077,617Attorney Docket No. 031321-001the optical axes of the entire light-incident lenses in the first section of the light-incident lens array are aligned with those of an entire light-emitting lenses in the A section of the light- emitting lens array, respectively, and the optical axes of the entire light-incident lenses in the second section of the light-incident lens array are misaligned with those of an entire light-emitting lenses in the B section of the light-emitting lens array.  
However, one skilled in the art would recognize that forming the arrangement shown for the MLA in Fig. 15 is not particularly limited to any specific configuration, and the light-emitting lenses can be selected as desired to produce the output suited for the given application (see paragraph [0113] of Kim).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Kim and formed the sections of the lens arrays such that the optical axes of the entire light-incident lenses in the first section of the light-incident lens array are aligned with those of an entire light-emitting lenses in the A section of the light-emitting lens array, respectively, and the optical axes of the entire light-incident lenses in the second section of the light-incident lens array are misaligned with those of an entire light-emitting lenses in the B section of the light-emitting lens array (i.e. by forming each entire section with lenses 620 and 610 or 630, respectively), in order to increase the spread of the light emission pattern emitting from each respective section (as shown by the distribution of light rays in Figs. 12-14) as desired for the suited application.
Regarding claim 6, Kim does not explicitly teach that the optical axes of the entire light-incident lenses in the second section of the light-incident lens array are misaligned horizontally with those of an entire light-emitting lenses in the B section of the light-emitting lens array.
However, one skilled in the art would recognize that forming the arrangement shown for the MLA in Fig. 15 is not particularly limited to any specific configuration, and the light-emitting lenses can be selected as desired to produce the output suited for the given application (see paragraph [0113] of Kim).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Kim and formed the sections of the lens arrays such that the optical axes of the entire light-incident lenses in the second section of the light-incident lens array are misaligned horizontally with those of an entire light-emitting lenses in the B section of the light-emitting lens array (i.e. by forming each entire section with lenses 610 or 630), in order to narrow or increase the spread of the light emission pattern emitting from each respective section (as shown by the distribution of light rays in Figs. 12-14) as desired for the suited application.
Regarding claim 8, Kim does not explicitly teach that in the light-emitting lens array, a horizontal width of the plurality of light-emitting lenses in the B section is less than that of the plurality of light-emitting lenses in the A section.
However, one skilled in the art would recognize that forming the arrangement shown for the MLA in Fig. 15 is not particularly limited to any specific configuration, and the light-emitting lenses can be selected as desired to produce the output suited for the given application (see paragraph [0113] of Kim).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Kim and formed the sections of the lens arrays such in the light-emitting lens array, a horizontal width of the plurality of light-emitting lenses in the B section is less than that of the plurality of light-emitting lenses in .

Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5, the prior art of record does not teach, or merely suggest, in the light-incident lens array, each light-incident lens has a horizontal radius of curvature and a vertical radius of curvature that is different from the horizontal radius of curvature, as recited in combination with all of the limitations of claim 1 upon which claim 5 depends.  
Regarding claim 15, the prior art of record does not teach, or merely suggest, in the light-incident lens array, the plurality of light-incident lenses in the first section has a radius of curvature different from that of the plurality of light-incident lenses in the second section, as recited in combination with all of the limitations of claims 1 and 14 upon which claim 15 depends.  


Response to Arguments
Applicant’s arguments with respect to claims 1-8 and 10-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 







/COLIN J CATTANACH/Examiner, Art Unit 2875